NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              MOISES HERNANDEZ LAGUNAS, Appellant.

                             No. 1 CA-CR 20-0392
                              FILED 4-8-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-006272-001
                The Honorable Timothy J. Ryan, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

KBUNITED, LLC, Phoenix
By Kerrie M. Nelson
Counsel for Appellant
                            STATE v. LAGUNAS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Brian Y. Furuya joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738, 744
(1967) and State v. Leon, 104 Ariz. 297, 300 (1969). Counsel for defendant
Moises Hernandez Lagunas advised the court that, after searching the
entire record, no arguable question of law was identified and asks this court
to conduct an Anders review of the record. Lagunas was given the
opportunity to file a supplemental brief pro se but has not done so. This
court has reviewed the record and has found no reversible error. Leon, 104
Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999). Accordingly,
Lagunas’ convictions and resulting sentences are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            In February 2020, a jury found Lagunas guilty of one count of
attempted second-degree murder, a Class 2 felony (Count 1); one count of
kidnapping, a Class 2 felony (Count 4); and three counts of aggravated
assault, Class 3 felonies (Counts 2, 3, and 5). The jury also found the State
had proven many alleged aggravators. The offenses occurred in March 2013
in Maricopa County.

¶3           The superior court sentenced Lagunas to concurrent prison
terms on Counts 1 through 4, and a consecutive prison term on Count 5.
Lagunas appropriately received 142 days’ presentence incarceration credit
on Counts 1 through 4. This court has jurisdiction over Lagunas’ timely
appeal pursuant to Arizona Revised Statutes (A.R.S.) §§ 12-120.21(A)(1), 13-
4031, and -4033(A)(1).




                                      2
                           STATE v. LAGUNAS
                           Decision of the Court

                               DISCUSSION

¶4              The record shows that Lagunas was represented by counsel
at all critical stages of the proceedings. The record contains substantial
evidence supporting the convictions. The prison sentences imposed are
within statutory limits. The awards of presentence incarceration credit were
accurate. And in all other respects, from the record presented, all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure.

                              CONCLUSION

¶5           This court has read and considered counsel’s brief, has
searched the record provided for reversible error and has found none.
Accordingly, Lagunas’ convictions and resulting sentences are affirmed.

¶6            Upon the filing of this decision, defense counsel is directed to
inform Lagunas of the status of the appeal and of his future options.
Counsel has no further obligations unless, upon review, she identifies an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Lagunas has
30 days from the date of this decision to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3